internal_revenue_service number release date index number ------------------------------------------------------------ --------------------------------------------- ----------------------------- --------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-116187-08 date date re request for rulings under sec_167 and sec_168 re request for rulings under sec_167 and sec_168 taxpayer sec_1 sec_2 sec_3 a city statex n1 n2 n3 remainderman n4 n5 n6 ------------------------------------------------------- --------------------------------------------------------------------- ----------------------------------------------------------------------- ------------------------- ----------------------------------------------------------------------- ------------------------- ------------------------------------- ----------- -------- ------------------------------------------------------------ --------------- ---- --------------- dear ----------------------------- this letter responds to a letter dated date submitted by taxpayer requesting rulings under sec_167 and sec_168 of the internal_revenue_code regarding the purchase of a term_interest in certain property by taxpayer facts taxpayer represents that the facts are as follows sec_1 sec_2 and sec_3 collectively the sellers own a and the land underlying a which are located in city statex collectively the property a consists of n1 plr-116187-08 buildings as well as a parking structure and a surface parking lot sec_1 owns n2 of the buildings all of which contain residential rental apartments sec_2 owns n3 of the buildings all of which contain residential rental apartments and commercial retail_space and also owns the parking structure sec_3 owns the surface parking lot sec_1 sec_2 and sec_3 each owns its interest in the property through a statex land trust further sec_1 sec_2 and sec_3 each represents that it is properly treated as the owner of the property for federal_income_tax purposes sec_1 sec_2 and sec_3 each have entered into an agreement of purchase and sale remainder_interest the remainder_interest purchase agreements with remainderman and an agreement of purchase and sale estate_for_years the lead_interest purchase agreements with taxpayer the remainder_interest purchase agreements provide for the purchase of a remainder_interest in the property the remainder_interest by remainderman for a total of dollar_figuren4 remainderman’s purchase of the remainder_interest will neither directly nor indirectly be funded by sellers or taxpayer remainderman intends to hold the remainder_interest as a long-term investment pursuant to the remainder_interest purchase agreements remainderman will have the unrestricted right to sell assign encumber or otherwise dispose_of all its rights in the remainder_interest upon the closing of the remainder_interest purchase agreements sellers will convey the remainder_interest to remainderman and will retain an estate_for_years in the property for n5 years the lead_interest purchase agreements provide for the purchase of sellers’ n5- year estate_for_years in the property as well as in any fixtures equipment and personalty owned by sellers that are located on the property and used in conjunction with the property and in the leases for the residential and commercial spaces of the property the lead_interest by taxpayer for a total of dollar_figuren6 immediately after the sale of the remainder_interest by sellers to remainderman taxpayer’s purchase of the lead_interest will neither directly nor indirectly be funded by sellers or remainderman taxpayer intends to use the lead_interest in its active business of renting commercial and residential property pursuant to the lead_interest purchase agreements all of the benefits_and_burdens_of_ownership in the property during the term of the lead_interest will be transferred to taxpayer taxpayer will have the unrestricted right to sell assign encumber or otherwise dispose_of all of its rights in the lead_interest further taxpayer will pay all of the carrying costs associated with the lead_interest each direct and indirect owner of sellers is unrelated within the meaning of sec_267 of the internal_revenue_code to each direct and indirect owner of both plr-116187-08 taxpayer and remainderman each direct and indirect owner of taxpayer is unrelated within the meaning of sec_267 to each direct and indirect owner of remainderman rulings requested if the lead_interest is used in a trade_or_business or held_for_the_production_of_income by taxpayer taxpayer is entitled to depreciate the portion of taxpayer’s basis in the lead_interest allocable to the land ratably over the term of the lead_interest under sec_167 however no depreciation deduction is allowable under sec_167 or any other provision of the code to taxpayer for the lead_interest for any period during which the remainder_interest is held directly or indirectly by a related_person within the meaning of sec_267 or e if the lead_interest is used in a trade_or_business or held_for_the_production_of_income by taxpayer taxpayer is entitled to depreciate the portion of taxpayer’s basis in the lead_interest allocable to the buildings including the parking structure and the surface parking lot in accordance with sec_168 however no depreciation deduction is allowable under sec_167 sec_168 or any other provision of the code to taxpayer for the lead_interest for any period during which the remainder_interest is held directly or indirectly by a related_person within the meaning of sec_267 or e law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or held_for_the_production_of_income sec_167 provides that in the case of property held by one person for life with remainder to another person the depreciation deduction shall be computed as if the life_tenant were the absolute owner of the property and shall be allowed to the life_tenant see also sec_1_167_h_-1 of the income_tax regulations sec_167 provides that no depreciation deduction shall be allowed under sec_167 and no depreciation or amortization deduction shall be allowed under any other provisions of the code to the taxpayer for any term_interest_in_property for any period during which the remainder_interest in such property is held directly or indirectly by a related_person sec_167 provides that if but for sec_167 a depreciation or amortization deduction would be allowable to any person with respect to any term_interest_in_property the principles of sec_167 shall apply to such person with respect to such term_interest plr-116187-08 sec_167 provides that for purposes of sec_167 the term term_interest_in_property has the meaning given such term by sec_1001 sec_1001 provides that the term term_interest_in_property means a life interest in property an interest in property for a term of years or an income_interest in a_trust sec_167 provides that for purposes of sec_167 the term related_person means any person bearing a relationship to the taxpayer described in sec_267 or e sec_1_167_a_-1 provides that the allowance for depreciation is the amount that should be set_aside for the taxable_year in accordance with a reasonably consistent plan not necessarily at a uniform rate so that the aggregate of the amounts set_aside plus the salvage_value will at the end of the estimated_useful_life of the depreciable_property equal the cost or other basis of the property sec_1_167_a_-1 provides that for purposes of sec_167 the estimated_useful_life of an asset is not necessarily the useful_life inherent in the asset but is the period over which the asset may reasonably be expected to be useful to the taxpayer in the taxpayer’s trade_or_business or in the production of his income sec_1_167_a_-3 provides that if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation allowance sec_1_167_a_-5 provides that when depreciable and nondepreciable_property are acquired together for a lump sum the acquisition_cost must be allocated between the depreciable_property and nondepreciable_property on the basis of the respective values of the depreciable_property and the nondepreciable_property generally a taxpayer who purchases a term_interest is entitled to deduct the cost of that interest over its expected life 85_tc_309 74_tc_662 affd 693_f2d_71 9th cir this principle applies even though the property underlying the term_interest is not depreciable lomas santa fe inc f 2d pincite n gordon supra pincite however if a taxpayer without additional investment splits its interest in nondepreciable_property into a term_interest and a remainder_interest and the taxpayer retains the term_interest depreciation_deductions are not allowable under sec_167 for that term_interest lomas santa fe inc further pursuant to sec_167 and e b depreciation_deductions are not allowable under the code for any term_interest_in_property for any period during which the remainder_interest in that property is held directly or indirectly by a related_person within the meaning of sec_267 or e plr-116187-08 taxpayer has represented that each direct and indirect owner of sellers is unrelated within the meaning of sec_267 to each direct and indirect owner of both taxpayer and remainderman and that each direct and indirect owner of taxpayer is unrelated within the meaning of sec_267 to each direct and indirect owner of remainderman taxpayer also has represented that taxpayer’s purchase of the lead_interest will neither directly nor indirectly be funded by sellers or remainderman further taxpayer has represented that it intends to use the lead_interest in its active business of renting commercial and residential property these representations are material facts accordingly the only issue for our consideration is how taxpayer may depreciate its lead_interest under sec_167 while the lead_interest may include depreciable tangible_personal_property or depreciable land improvements other than the surface parking lot taxpayer has not requested a ruling on such property accordingly we will address only how to depreciate the portion of taxpayer’s basis in the lead_interest that is allocable to the land buildings including the parking structure and surface parking lot a land improvement for depreciation purposes if the lead_interest is used in a trade_or_business or held_for_the_production_of_income by taxpayer the portion of taxpayer’s basis in the lead_interest allocable to the land buildings including the parking structure and surface parking lot are subject_to the allowance for depreciation under sec_167 in such a case the portion of taxpayer’s basis in the lead_interest allocable to the land is an intangible asset and as a result taxpayer will depreciate such asset ratably over the term of the lead_interest further pursuant to sec_167 and sec_167 taxpayer is treated as though it owned the buildings including the parking structure and surface parking lot for depreciation purposes and therefore taxpayer will determine the depreciation for the portion of its basis in the lead_interest allocable to such buildings including the parking structure and surface parking lot in accordance with sec_168 however no depreciation deduction is allowable under sec_167 sec_168 or any other provision of the code to taxpayer for the lead_interest for any period during which the remainder_interest is held directly or indirectly by a related_person within the meaning of sec_267 or e conclusions based solely on the facts and representations submitted and the relevant law as set forth above we conclude that if the lead_interest is used in a trade_or_business or held_for_the_production_of_income by taxpayer taxpayer is entitled to depreciate the portion of taxpayer’s basis in the lead_interest allocable to the land ratably over the term of the lead_interest under sec_167 however no depreciation deduction is allowable under sec_167 or any other provision of the code to taxpayer for the lead_interest for any period during plr-116187-08 which the remainder_interest is held directly or indirectly by a related_person within the meaning of sec_267 or e if the lead_interest is used in a trade_or_business or held_for_the_production_of_income by taxpayer taxpayer is entitled to depreciate the portion of taxpayer’s basis in the lead_interest allocable to the buildings including the parking structure and the surface parking lot in accordance with sec_168 however no depreciation deduction is allowable under sec_167 sec_168 or any other provision of the code to taxpayer for the lead_interest for any period during which the remainder_interest is held directly or indirectly by a related_person within the meaning of sec_267 or e except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on i whether each direct and indirect owner of sellers is unrelated within the meaning of sec_267 to each direct and indirect owner of both taxpayer and remainderman ii whether each direct and indirect owner of taxpayer is unrelated within the meaning of sec_267 to each direct and indirect owner of remainderman iii whether taxpayer is the owner of the property during the term of the lead_interest for federal_income_tax purposes iv whether the lead_interest is used in a trade_or_business or held_for_the_production_of_income by taxpayer or v whether the total purchase_price of dollar_figuren6 is properly allocated by taxpayer between the various assets comprising the lead_interest in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer’s authorized representative we are also sending a copy of the letter_ruling to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
